Citation Nr: 9915606	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  94-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from October 1958 to 
February 1962, and from April 1962 to November 1968.

The issue of service connection for PTSD was denied by final 
rating decision in July 1990.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1992 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) reopened the claim.

REMAND

In November 1997, the Board remanded this case to the RO for 
further development following a finding that the appellant 
had submitted a well grounded claim for service connection 
for PTSD.  In so doing, the Board directed the RO's attention 
to a November 1994 VA hospitalization record which reflected 
an Axis I designation of PTSD and a September 1996 VA 
progress note which reflected a social worker's opinion that 
the appellant has PTSD.  For purposes of establishing a well 
grounded PTSD claim, an unequivocal diagnosis of PTSD by a 
mental health professional must be presumed to have been made 
in accordance with applicable DSM- IV criteria as to both 
adequacy of symptomatology and sufficiency of the in- service 
stressor(s).  Cohen v. Brown, 10 Vet. App 128, 139-40 (1997).  
Additionally, the truthfulness of the appellant's assertions 
of exposure to an in- service stressor must be presumed.  See 
King v. Brown 5 Vet.App. 19 (1993).

Included among the remand instructions was the Board's 
request that the RO contact the appellant for a further 
detailed account of his claimed stressors and, thereafter, 
that the RO prepare a summary of all stressors claimed.  Once 
this was accomplished, the RO was directed to refer the 
stressor summary, the appellant's service personnel records, 
and any other supporting documents to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) for 
verification of those stressors.  In November 1997, the RO 
sent a letter to the appellant requesting a detailed account 
of his in- service stressors but, to date, he has not 
responded to this request.  Based on his failure to respond, 
the RO apparently decided that the record did not contain 
sufficiently specific information to request verification of 
the alleged stressors from USASCRUR.  This decision of the RO 
does not comply with the Board's 1997 remand directives 
insofar as referral to USASCRUR is concerned.  Stegall v. 
West, 11 Vet.App. 268, 271 (1998) (Board must remand a case 
where the RO has not fully complied with directives contained 
in a remand order).

The claims file includes a PTSD "questionnaire" received in 
August 1996, in which the appellant contended that he was 
subjected to mortar attacks while stationed in An Khe with 
the "1st Cavalry Band."  Additionally, he contended that he 
performed perimeter guard duties, assisted in crash site 
clean- up duties, joined combat operations and was exposed to 
mortar attacks while assigned to the "Medevac 1st Cav."  His 
service department records do show that he served in the 
Republic of Vietnam from the time period of December 1965 to 
December 1966.  In December 1965, he served as a Chaplain's 
Assistant with the 1st Cavalry Division.  In January 1966, he 
served as a Chaplain's Assistant with the "15th Med 1st Cav 
Div."

In view of the foregoing, the case is again REMANDED for the 
following:

1.  The RO should once again ask the appellant for 
an account containing as much detail as possible 
regarding the specific stressors to which he was 
exposed in service.  He should be asked to provide 
specifics, such as dates, places, detailed 
description of the events and any further 
identifying information concerning other 
individuals involved.  He should be advised that 
this information may be necessary in order to 
conduct a meaningful search for verification of 
his claimed stressors, and that his failure to 
respond may result in an unfavorable outcome of 
his claim.

2.  The appellant is hereby informed that he has a 
right to present any additional evidence or 
argument while the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109 (1995); and Falzone 
v. Brown, 8 Vet.App. 398 (1995)

3.  The RO should then prepare a summary of all 
stressors claimed, regardless of whether or not 
the appellant responds to the information request.  
This summary, the supporting documents and the 
service personnel records should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia, 22150-3197, which should be 
requested to provide any information which might 
corroborate the existence of any of the claimed 
stressors.  This should include information 
pertaining to the "HHC&Band 1st Cav Div (AM) 
AP096490" from the time period of December 1965 
to January 1966 and the "HHC 15th Med 1st Cav Div 
(AM) AP096490" from the time period of January 
1966 to December 1966.  Any leads mentioned by 
USASCRUR should be followed up by the RO.

4.  Following the completion of the preceding 
steps, the RO should identify the stressor(s) to 
which the appellant was exposed in service.

5.  If, and only if the RO determines the 
existence of a stressor or stressors, the RO 
should then arrange for the appellant to be 
examined by a board of at least two VA 
psychiatrists (board certified, if available) in 
order to determine the diagnoses of all 
psychiatric disorders that are currently present.  
The RO must specify for the examiners the stressor 
or stressors to which it has determined that the 
appellant was exposed in service, and the 
examiners must be instructed to consider only 
those events in determining whether the appellant 
currently has PTSD.  The examination report should 
reflect review by the examiners of all pertinent 
information in the claims folder.  If an acquired 
psychiatric disorder other than PTSD is present, 
the examiners should express an opinion as to 
whether it began in service or was caused by an 
incident or incidents in service.  If PTSD is 
currently present, the examiners should specify 
(1) whether each stressor specified by the RO was 
of sufficient gravity to produce PTSD; (2) whether 
the remaining diagnostic criteria to support a 
diagnosis of PTSD have been satisfied; and (3) 
whether there is a link between the current 
symptomatology and the stressor or stressors in 
service whose existence has been established by 
the RO.  The examination report should include a 
complete rationale for all opinions expressed.  
All necessary special studies or tests, including 
psychological testing and evaluation, should be 
accomplished as part of this examination.  The 
claims folder and a copy of this remand must be 
made available to the examiners for their review 
prior to the examination.

6.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

7.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for PTSD with consideration 
given to all of the evidence of record, to include 
any additional evidence obtained by the RO 
pursuant to this remand.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
accredited representative should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









